                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:21-CV-083-FDW-DCK

 DAVID KEETON,                                        )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )      ORDER
                                                      )
 ELITE TECHNOLOGIES &                                 )
 COMMUNICATIONS, INC.,                                )
                                                      )
                Defendant.                            )
                                                      )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 2) filed by Adam A. Smith, concerning Kimberly De

Arcangelis on February 25, 2021. Kimberly De Arcangelis seeks to appear as counsel pro hac

vice for Plaintiff. Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 2) is GRANTED. Kimberly De

Arcangelis is hereby admitted pro hac vice to represent Plaintiff.


                                     Signed: March 2, 2021




         Case 3:21-cv-00083-FDW-DCK Document 4 Filed 03/02/21 Page 1 of 1
